         Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 USC IP PARTNERSHIP, L.P.,

                Plaintiff,                               CIVIL ACTION NO. 6:20-cv-555

        v.

 FACEBOOK, INC.,

                Defendant.                                  JURY TRIAL DEMANDED




       PLAINTIFF USC IP PARTNERSHIP, L.P.’S RESPONSE TO DEFENDANT
              FACEBOOK, INC.’S RULE 12(b)(6) MOTION TO DISMISS

       Plaintiff USC IP Partnership, L.P. (“USC IP”) files this response to Facebook, Inc.’s

(“Facebook”) Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) (the “Motion”). For the following

reasons, the Motion should be denied in its entirety.

  I.   INTRODUCTION

       The Motion asks the wrong question at the wrong time. Facebook knows exactly which of

its own systems are accused of infringing the asserted patent. But Facebook wants the Court to

order USC IP, at the initial pleading stage, to explain how each and every element of the asserted

claims are found in Facebook’s accused systems. In essence, Facebook requests the inclusion of

infringement contentions in the complaint.

       The Motion is thus an invitation to the Court to establish a rule requiring patent plaintiffs

to submit detailed infringement contentions when they file their complaint. That invitation should

be rejected because it has no basis in the applicable law, including the relevant statutes, Federal

Rules, and the controlling precedent—all of which establish permissive pleading standards for

patent plaintiffs. Indeed any gaps in Facebook’s knowledge regarding which of its systems
         Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 2 of 15




infringe (and how) have been explained in USC IP’s infringement contentions, which were timely

served on September 4, 2020. The Motion should therefore be rejected in full. In the alternative,

USC IP respectfully requests that the Court grant it leave to amend its Complaint to remedy any

deficiency.


 II.   ARGUMENT

              a. Legal Standard

       In the Fifth Circuit, the “motion to dismiss under rule 12(b)(6) ‘is viewed with disfavor

and is rarely granted.’” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)

(quoting Kaiser Aluminum & Chem. Sales v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir.

1982)). “Federal Rule of Civil Procedure 12(b)(6) authorizes a court to dismiss a complaint if the

complaint ‘fail[s] to state a claim upon which relief can be granted.’” Script Sec. Sols. L.L.C. v.

Amazon.com, Inc., 170 F. Supp. 3d 928, 935 (E.D. Tex. 2016) (quoting FED. R. CIV. P. 12(b)(6))

(Bryson, J.). “The question resolved on a motion to dismiss for a failure to state a claim is not

whether the plaintiff will ultimately prevail, ‘but whether [the] complaint was sufficient to cross

the federal court's threshold.’” Id. (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). “The

court’s task is to determine whether the plaintiff stated a legally cognizable claim that is plausible,

not to evaluate the plaintiff’s likelihood of success.” MatrixCare Holdings, Inc. v. Jakubowicz,

No. 6:19-cv-00003-ADA-JCM, 2019 U.S. Dist. LEXIS 100827, at *4 (W.D. Tex. Apr. 22, 2019),

adopted sub. nom. Matrixcare Holdings, Inc. v. Jakubowicz, 2019 U.S. Dist. LEXIS 100826 (W.D.

Tex., May 8, 2019) (Albright, J.).

       The plausibility standard is met when the complaint pleads “enough facts to raise a

reasonable expectation that discovery will reveal evidence” in support of the alleged claims. Id.

Thus, particularly when the relevant information is beyond the plaintiff’s access, the courts should


                                                      2
            Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 3 of 15




generally permit discovery to proceed unless the complaint recites no more than sheer speculation

about the plaintiff’s entitlement to relief. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009) (“Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.”).

       When deciding motions to dismiss, Federal Rule 15(a) instructs the Court to “freely give

leave [to amend] when justice so requires,” within the discretion of the Court. FED. R. CIV. P.

15(a)(2); Iron Oak Techs., LLC v. Dell, Inc., No. 1:17-cv-999-RP, 2018 U.S. Dist. LEXIS 57309,

at *6 (W.D. Tex. Apr. 4, 2018) (Pitman, J) (granting a partial motion to dismiss claim for

contributory infringement and granting plaintiff leave to amend complaint for a second time). The

Fifth Circuit and its District Courts have interpreted Federal Rule 15(a) to “evince[] a bias in favor

of granting leave to amend.” Lyn—Lea Travel Corp. v. Am. Airlines, 283 F.3d 282, 286 (5th Cir.

2002); see also Iron Oak Techs., LLC, 2018 U.S. Dist. LEXIS 57309 at *6 (“Rule 15 favors giving

leave to amend.”). Indeed, “district courts must entertain a presumption in favor of granting parties

leave to amend.” Dueling v. Devon Energy Corp., 623 Fed. Appx. 127, 129 (5th Cir. 2015)

(quoting Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004)) (finding

the district court abused its discretion in denying plaintiffs’ request for leave to amend).

             b. USC IP’s Infringement Claims Should Not Be Dismissed Because the
                Complaint Sufficiently Identifies Defendant’s Accused Instrumentalities.

       Facebook asserts that the entire Complaint should be dismissed on the erroneous theory

that the Complaint does not sufficiently identify the Accused Instrumentalities. Dkt. No. 9, Mot.

at 4-7. Facebook does not claim that it is unaware of which of its products allegedly infringe, but

it instead complains that Facebook does not know where in its products the claimed “intent engine”

is found. Facebook alleges that USC IP has not “provid[ed] any description of the purported ‘intent


                                                      3
         Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 4 of 15




engine’” and that USC has not explained “how such an ‘intent engine’ is used to meet [the] claim

limitations.” Id. at 5 (emphasis in original). Such complaints are inappropriate when a defendant

is faced with adequate infringement contentions, and USC IP’s infringement contentions are not

at issue in the Motion.

       Facebook is demanding nothing less than USC IP prove its case through the Complaint.

Yet USC IP has already gone above and beyond the short and concise statement of its accusations,

as required by the Federal Rules: the Complaint identifies Defendant’s Facebook News Feed as

the infringing Accused Instrumentalities, and nothing more is required at this stage of the case.

See Compl. ¶ 31; R+L Carriers, Inc. v. DriverTech LLC (In re Bill of Lading Transmission &

Processing Sys. Patent Litig.), 681 F.3d 1323, 1335 (Fed. Cir. 2012) (“Form 18 and the Federal

Rules of Civil Procedure do not require a plaintiff to . . . identify which claims it asserts are being

infringed.”). But the Complaint goes even further—it specifically describes how the Facebook

News Feed infringes Claim 1 of the Asserted Patent. Id. ¶¶ 32-45. Short of a full-blown element-

by-element analysis, which the law plainly does not require in the Complaint, it is difficult to see

how the Complaint could have described the Accused Instrumentalities with more detail.

       Indeed this Court and other district courts in the Fifth Circuit have denied motions to

dismiss based on descriptions of accused instrumentalities that are less detailed than that provided

by USC IP. See, e.g., Parity Networks, LLC v. Cisco Sys., No. 6:19-CV-00207-ADA, 2019 U.S.

Dist. LEXIS 144094 (W.D. Tex. Jul. 26, 2019) (Albright, J.) (denying a motion to dismiss direct

and indirect infringement claims when plaintiff accused numerous “[e]xemplary infringing

products”) (Dkt. No. 1, Compl. at ¶ 38); Joao Control & Monitoring Sys., LLC v. Protect Am.,

Inc., No. 1-14-cv-134-LY, 2015 U.S. Dist. LEXIS 74262, at *9-11 (W.D. Tex. Mar. 24, 2015)

(Yeakel, J.) (denying a motion to dismiss direct infringement claims, despite the plaintiff asserting



                                                      4
         Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 5 of 15




“one or more” of the over 900 claims across six patents-in-suit); MAZ Encryption Techs. LLC v.

BlackBerry, Ltd., No. 6:15-cv-1167-RWS-JDL, 2016 U.S. Dist. LEXIS 191607, at *9 (E.D. Tex.

Jun. 7, 2016) (Love, J.) (denying a motion to dismiss when plaintiff alleged infringement of

systems “such as the Blackberry Enterprise Solution,” holding that “[a]llegations to the level of

detail contained in infringement contentions are not required at the pleading stage.”); Raytheon

Co. v. Cray, Inc., No. 2:16-cv-00423-JRG-RSP, 2017 U.S. Dist. LEXIS 56729 at *10 (E.D. Tex.

Mar. 13, 2017) (Payne, J.) (denying a motion to dismiss when plaintiff alleged infringement of a

“specific supercomputer,” and concluding that “factual assertions about what specific components,

features, or capabilities the accused products have, let alone how they allegedly infringe [are] not

required at the pleading [stage]”) (emphasis in original).

       In the Complaint, USC IP specifically identifies the patent that is allegedly infringed. See

Compl. ¶ 16. And USC IP describes, with specificity, the different aspects of predicting the intent

of a visitor to a webpage that are claimed in the asserted patent, for example: “The method in

claim 1 uses the intent engine to predict the intent of a visitor by receiving at least one input

parameter from a web browser displaying a webpage.” Id. ¶ 24. The Complaint also identifies an

exemplary claim of the Asserted Patent that Defendant infringes. Id. ¶¶ 20-29 (specifically

identifying and explaining Claim 1 of the ’300 patent). And the Complaint further identifies the

particular systems that Defendant uses in infringing the identified patent claims, along with the

constituent parts of the Accused Instrumentalities: “the Facebook News Feed,” “including its

computing infrastructure.”    See id. ¶ 31. USC IP has thus transparently accused Defendant’s

Facebook News Feed and the associated computing infrastructure of patent infringement, and

Facebook therefore has more than enough information to understand what USC IP identifies as the

Accused Instrumentalities. At the motion to dismiss stage, USC IP is not required to identify



                                                     5
         Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 6 of 15




precisely where individual components of the Asserted Patent are located within Facebook’s

system, nor how they operate. Such a requirement would run contrary to the Federal Circuit’s

mandate that “a plaintiff should not be barred at the dismissal stage ‘when the operation of [the

accused] systems is not ascertainable without discovery.’” Raytheon Co., 2017 U.S. Dist. LEXIS

56729, at *11 (quoting K-Tech Telecommunications, Inc. v. Time Warner Cable, Inc., 714 F.3d

1277, 1286 (Fed. Cir. 2013).

       Moreover, to the extent Facebook seeks to understand more particularly how it infringes

the Asserted Patent, that information has been provided in USC IP’s infringement contentions,

which were served on September 4, 2020. See Order Governing Proceedings – Patent Case, Dkt.

No. 11 (Sept. 2, 2020). Service of those documents alone should render the Motion moot on this

issue. See, e.g., Parity Networks, LLC v. Cisco Sys., No. 6:19-cv-00207-ADA, 2019 U.S. Dist.

LEXIS 144094, at *4 (W.D. Tex. Jul. 26, 2019) (Albright, J). (denying a motion to dismiss direct

infringement claim, holding that “Plaintiff’s pleadings are sufficient and [] any deficiencies will

necessarily be addressed when Plaintiff serves its infringement contentions as is required”); Pers.

Audio, LLC v. Google, Inc., No. 1:15-cv-350, 2017 U.S. Dist. LEXIS 122635, at *11-12 (E.D.

Tex. May 15, 2017) (denying a motion to dismiss and “acknowledg[ing] a relationship between

the plausibility analysis and early service of infringement contentions”) (Clark, J.); MAZ

Encryption Techs. LLC, 2016 U.S. Dist. LEXIS 191607, at *9-10 (E.D. Tex. Jun. 7, 2016)

(“Allegations to the level of detail contained in infringement contentions are not required at the

pleading stage. Indeed, the local rules of this Court require Plaintiff to serve its infringement

contentions upon Defendants shortly after the complaint is served and the initial scheduling

conference is set.”).




                                                    6
            Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 7 of 15




        Facebook cites two cases in support of its assertion that the Complaint was required to

provide more detailed allegations at this stage of the case. The only controlling case of those two,

De La Vega v. Microsoft Corp., No. W-19-CV-00612-ADA, 2020 U.S. Dist. LEXIS 116081 (W.D.

Tex. Feb. 7, 2020) (Albright, J.), is distinguishable in numerous respects, primarily because De La

Vega is about joint infringement. Id. at *1-2. The claims at issue in De La Vega plainly required

multiple actors. Id. at *9. Yet the plaintiff in De La Vega failed to allege and explain how the

defendants performed the “coupling” steps, which was a limitation in one of the claims of the

asserted patent. Id. at *15-16. In failing to do so, the plaintiff’s pleadings were so deficient that

they raised questions about his good-faith basis for alleging infringement. Id. at *10-11. These

issues provided the basis for granting the defendant’s motions to dismiss with prejudice, but that

is not the situation in the instant case. Id. at *19. While Facebook seeks to analogize the coupling

limitation in De La Vega to the “intent engine” in claim 1 of the Asserted Patent, the two issues

are entirely different. See Dkt. No. 9, Mot. at 4-5. The plaintiff in De La Vega was required to

explain the coupling limitation in order to state a claim because he needed to allege that the

defendants performed the coupling steps in order to state a claim for joint infringement. De La

Vega, 2020 U.S. Dist. LEXIS 116081, at *15-16. Here, USC IP has explained how Facebook

performs the limitations of claim 1 of the Asserted Patent to state a claim for direct infringement;

at this stage of the litigation, USC IP is not required to identify the features or products that

constitute the “intent engine” at Facebook. See, e.g. Raytheon Co., 2017 U.S. Dist. LEXIS 56729

at *10.1 While De La Vega is instructive for joint infringement cases, it is simply inapplicable

here.



        1
         The other case cited by Facebook, Modern Telecom Sys., LLC v. TCL Corp., No. 17-583-
LPS-CJB, 2017 U.S. Dist. LEXIS 209717 (D. Del. Dec. 21, 2017), while not controlling, is also
distinguishable because that plaintiff merely recited the words of the claim in the complaint,
                                                     7
           Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 8 of 15




       In short, Facebook’s arguments are incorrect on both the facts and law: USC IP has

identified the specific patent, the specific claim, and the specific Accused Instrumentalities as

required to state a claim and to defeat the Motion. See id.; MAZ Encryption Techs. LLC, 2016

U.S. Dist. LEXIS 191607, at *9. Facebook’s remaining arguments are based on an incorrect

interpretation of the pleading requirements, conflating the plaintiff’s well-pled complaint with

infringement contentions. See, e.g., In re Bill of Lading, 681 F.3d at 1335 (“Form 18 and the

Federal Rules of Civil Procedure do not require a plaintiff to plead facts establishing that each

element of an asserted claim is met . . . Indeed, a plaintiff need not even identify which claims it

asserts are being infringed.”). The Motion should therefore be denied.

            c. USC IP’s Claims of Indirect and Willful Infringement as to “Pre-Suit”
               Infringement Should Not Be Dismissed Because the Complaint Sufficiently
               Alleges Defendant’s Knowledge of the Asserted Patent.

       Facebook also argues that the Complaint’s claims of pre-suit indirect and willful

infringement should be dismissed because they supposedly fail to allege that Facebook had pre-

suit knowledge of the Asserted Patent.2 Dkt. No. 9, Mot. at 6-8. The Motion should be denied as


leading the court to conclude that a complaint consisting of “Your product infringes my patent
claim” fails to establish a basis for plausibility. Id. By contrast, USC IP has explained in sufficient
detail how the Facebook News Feed infringes at least claim 1 of the Asserted Patent. See Compl.
¶¶ 31-46. For example, USC IP alleges that “[b]y making and using the Accused Instrumentalities,
Defendant prompted the visitor to rank the webpage for inferred intent by, for example, reacting
to the webpage or providing feedback. By making and using the Accused Instrumentalities,
Defendant received the ranking from the visitor’s web browser and subsequently stored it in a
datapoint along with the identity of the webpage and the inferred intent.” Id. ¶¶ 43-44. The fact
that USC IP has provided screenshots of the Facebook News Feed to illustrate its allegations does
not undermine the allegations in any way; to the contrary, the screenshots demonstrate the extent
to which USC IP has sought to identify the Accused Instrumentalities with all publicly available
information. Id.
       2
          Defendant’s catch-all argument against USC IP’s allegations of indirect infringement is
that USC IP failed to sufficiently allege direct infringement, as is required to state a claim for
indirect infringement. Dkt. No. 9, Mot. at 7. USC IP does not dispute that the law requires a
sufficient allegation of direct infringement to make a showing of indirect infringement. See, e.g.,
Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S. 915, 921 (2014). As shown in Section
                                                      8
         Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 9 of 15




to both indirect infringement and willful infringement on two grounds: first because attempting

to parse pre-filing scienter from post-filing scienter is premature at the pleadings stage, and second

because the relevant caselaw makes clear that willful infringement does not require pre-suit

knowledge of the asserted patent.

       Indirect Infringement. The Complaint alleges that Facebook had knowledge of USC IP’s

patents “at least as of the date when it was notified of the filing of this action.” See Compl. ¶ 53.

Facebooks asserts that the allegation does not suffice to allege knowledge of the Asserted Patents

for purposes of indirect infringement. But trial courts in the Fifth Circuit have repeatedly held that

“pre-suit” and “post-suit” indirect infringement claims should not be evaluated separately at the

motion to dismiss stage. For example, in Lochner Techs., LLC v. AT Labs Inc., No. 2:11-cv-242,

2012 U.S. Dist. LEXIS 92924, at *9-10 (E.D. Tex. Jul. 5, 2012) (Gilstrap, J.), the court declined

to dismiss a plaintiff’s indirect infringement claims, even though the plaintiff did not allege pre-

suit knowledge of the asserted patents. The court rejected the defendants’ argument that there was

a “pleading deficiency at least with respect to any allegedly infringing activities that pre-date the

filing of the Original Complaint” and thus denied defendants’ motion to dismiss on that basis. Id.;

see also Cellular Commc’ns. Equip. LLC v. HTC Corp., No. 6:13-cv-507, 2015 U.S. Dist. LEXIS

179461, at *26-27 (E.D. Tex. Mar. 27, 2015) (Davis, J.) (denying motion to dismiss indirect

infringement claims based on failure to allege “pre-suit” knowledge and citing Lochner Techs.);

Inmotion Imagery Techs. v. Brain Damage Films, No. 2:11-cv-414-JRG, 2012 U.S. Dist. LEXIS

112630, at *3-4 (E.D. Tex. Aug. 10, 2012) (Gilstrap, J.) (same).            The courts’ subsequent

jurisprudence confirms that there is no reason “to depart from the reasoning of these cases.” See



II(b), supra, USC IP has met the pleading standard for direct infringement and the supposed
deficiencies raised by Facebook do not provide any basis to dismiss the direct nor the indirect
infringement claims.
                                                      9
        Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 10 of 15




Alacritech Inc. v. Centurylink, Inc., No. 2:16-cv-00693-RWS-RSP, 2017 U.S. Dist. 155687, at *8-

9 (E.D. Tex. Sept. 4, 2017) (Payne, J.) (denying motion to dismiss pre-suit indirect infringement

claims because plaintiff alleged knowledge of the asserted patents as of service of the complaint).

At this early stage of the case, it follows that indirect infringement claims should not be parsed

between pre- and post-suit knowledge, so that the Court and the parties can conserve judicial and

party resources.3

        Facebook’s cited authorities do not compel a departure from the reasoning of the cases

cited above. In the majority of cases that Facebook cites, the Court granted a motion to dismiss

pre-suit indirect infringement claims, but it freely granted the plaintiffs leave to amend,

acknowledging that, without discovery, plaintiffs face a difficult pleading standard. For example,

in Castlemorton Wireless, LLC, v. Comcast Corp., Comcast Cable Commc'ns, LLC, 2020 WL

2778417, No. 6:20-cv-00034-ADA (W.D. Tex. Apr. 7, 2020) (Albright, J.), the Court noted in its

Minute Entry that “given that it may have been impossible for [plaintiff] to [plead sufficient pre-

suit knowledge facts] without the benefit of fact discovery, in accordance with the Court[’]s usual

practice, the Court permits [plaintiff] to amend its complaint after the start of fact discovery to

include pre-suit induced infringement if it is able to elicit sufficient facts to support such an

allegation.” Id. at Minute Entry Granting Motion to Dismiss (July 25, 2020) (text order only); see

also Parus Holdings Inc. v. Apple Inc., 6:19-cv-00432-ADA (W.D. Tex.) (D.I. 35) (November 5,




        3
          This reasoning was recently confirmed by Judge Payne in the Eastern District of Texas
in two related cases. See Estech Sys., Inc. v. Wells Fargo & Co., No. 2:20-cv-00128-JRG-RSP,
Report and Recommendation, Dkt. No. 75 at 6-7 (E.D. Tex. Aug. 27, 2020) (Payne, J.) (denying
motion to dismiss indirect infringement claim where plaintiff alleged defendant’s knowledge of
the asserted patents “at least as of the date when it was notified of the filing of this action.”); Estech
Sys., Inc. v. Target Corp., No. 2:20-cv-00123-JRG-RSP, Report and Recommendation, Dkt. No.
69 at 8 (E.D. Tex. Aug. 10, 2020) (Payne, J.) (same, holding that “[i]t would be premature at this
stage to distinguish between pre- and post-filing conduct”).
                                                       10
        Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 11 of 15




2019); id., Minute Order Granting Motion to Dismiss (D.I. 101) (Jan. 31, 2020) (text order only)

(“Plaintiff may replead the dismissed claims in each case if Plaintiff are able to gather the sufficient

facts during fact discovery to support such an allegation.”); VLSI Tech., LLC v. Intel Corp., No.

6:19-CV-000254-ADA, 2019 U.S. Dist. LEXIS 155285, at *3 (W.D. Tex. Aug. 6, 2019) (Albright,

J.) (“the Court will dismiss VLSI's claims of indirect infringement without prejudice to the refiling

of these claims after discovery has been conducted.”). In the other cases cited by Defendant, the

respective plaintiffs did not request leave to amend. See Meetrix IP, LLC v. Cisco Sys., Inc., No.

1-18-CV-309-LY, 2018 U.S. Dist. LEXIS 225719, at *11 (W.D. Tex. Nov. 30, 2018) (Yeakel, J.)

(granting motion to dismiss); Aguirre v. Powerchute Sports, LLC, No. SA-10-cv-0702-XR, 2011

WL 2471299, at *3 (W.D. Tex. June 17, 2011) (same). And Global-Tech Appliances, Inc. v. SEB

S.A., 563 U.S. 754 (2011) was decided at a much later stage of the case, after all of the evidence

in the case had been exchanged, and the Court concluded that there was sufficient evidence of

willful blindness. Id. at 764.     Defendant’s Motion on pre-suit indirect infringement should

therefore be denied.

       Willful Infringement. Facebook also misses the mark in asking the Court to dismiss USC

IP’s allegations of willful infringement. Facebook attempts to characterize the allegation as a

single “bald assertion” in the Complaint. Dkt. No. 9, Mot. at 9. But in reality, the Complaint

contains the following fulsome allegations regarding Facebook’s willful infringement:




                                                      11
        Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 12 of 15




       Taken together, and “considering the totality of the circumstances set forth in the

pleadings,” USC IP has stated a claim for willful infringement that meets the plausibility standard.

See Frac Shack, Inc. v. Afd Petroleum Tex. Inc., No. 7:19-cv-00026-DC, 2019 U.S. Dist. LEXIS

141114, at *5-6 (W.D. Tex. Jun. 13, 2019) (Albright, J.) (denying a motion to dismiss a claim for

indirect infringement when plaintiff alleged that “all Defendants have had knowledge of how the

use of the Octofueler infringes the '906 Patent from at least the service of the Original Complaint

on August 6, 2018 . . . and despite such knowledge, [Defendant] continues to infringe the '906

Patent.”). Moreover, other courts have established that pre-suit knowledge of an asserted patent

is not required to state a claim for willful infringement, following the Supreme Court’s decision in

Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1926 (2016). See, e.g., Packet Intelligence

LLC v. NetScout Sys., No. 2:16-cv-00230-JRG, 2019 U.S. Dist. LEXIS 93710, at *25-26 (E.D.

Tex. Jun. 4, 2019) (Gilstrap, C.J.) (“It is well-settled, at least in this District, that post-[filing]

behavior can establish willful infringement.”) (emphasis in original), rev’d in part on other


                                                      12
           Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 13 of 15




grounds, No. 2019-2041, 2020 WL 3966973 (Fed. Cir. Jul. 14, 2020).; KIPB LLC v. Samsung

Elecs. Co., 2:19-cv-00056-JRG-RSP, 2020 U.S. Dist. LEXIS 56736, at *10-12 (E.D. Tex. Mar. 9,

2020) (Payne, J.) (denying motion to dismiss a claim of willful infringement because “an allegation

that a defendant continues its allegedly infringing conduct even after receiving notice of a

complaint is sufficient to at least state a claim for willful infringement.”) (internal quotation marks

omitted), (quoting Plano Encryption Techs., LLC v. Alkami Tech., Inc., 2:16-cv-1032-JRG, 2017

U.S. Dist. LEXIS 221765, at *6 (E.D. Tex. Sept. 22, 2017) (Gilstrap, J.) (denying motion to

dismiss a claim for willful infringement because “post-complaint knowledge has been found to be

sufficient under Halo to assert a claim of willfulness.”)).4 USC IP respectfully submits that the

same reasoning should apply here, and the Motion should be denied.

             d. If a More Definitive Statement Is Required, USC IP Should Be Granted Leave
                to Amend.

       As shown above, USC IP has appropriately satisfied the pleading requirements of the

Federal Rules at this early stage of the litigation. If the Court finds, however, that USC IP’s

original complaint falls short on any of those requirements, the appropriate remedy is not dismissal

but rather an order that USC IP amend the Complaint to remedy any ambiguity to the extent that

information is publicly available. See Iron Oak Techs., LLC, 2018 U.S. Dist. LEXIS 57309 at *6

(granting a partial motion to dismiss claim for contributory infringement and granting plaintiff

leave to amend complaint for a second time).




       4This reasoning was recently confirmed by Judge Payne in the Eastern District of Texas in
the Estech line of cases cited supra, n.3. See Estech Sys., Inc. v. Wells Fargo & Co., at 11-12
(denying motion to dismiss willful infringement claim); Estech Sys., Inc. v. Target Corp., at 10-11
(same).

                                                      13
        Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 14 of 15




III.   CONCLUSION

       For the foregoing reasons, USC IP respectfully submits that the Court should deny the

Motion in its entirety. In the alternative, USC IP respectfully requests that the Court grant leave

to amend the Complaint to cure any deficiencies.



Dated: September 11, 2020                    Respectfully submitted,


                                             By: /s/ Fred I. Williams
                                             Fred I. Williams
                                             Texas State Bar No. 00794855
                                             Michael Simons
                                             Texas State Bar No. 24008042
                                             Jonathan L. Hardt
                                             Texas State Bar No. 24039906
                                             Chad Ennis
                                             Texas State Bar No. 24045834
                                             WILLIAMS SIMONS & LANDIS PLLC
                                             327 Congress Ave., Suite 490
                                             Austin, TX 78701
                                             Tel: 512-543-1354
                                             fwilliams@wsltrial.com
                                             msimons@wsltrial.com
                                             jhardt@wsltrial.com
                                             cennis@wsltrial.com

                                             Todd E. Landis
                                             State Bar No. 24030226
                                             WILLIAMS SIMONS & LANDIS PLLC
                                             2633 McKinney Ave., Suite 130 #366
                                             Dallas, TX 75204
                                             Tel: 512-543-1357
                                             tlandis@wsltrial.com

                                             Attorneys for Plaintiff USC I.P. Partnership, L.P.




                                                    14
        Case 6:20-cv-00555-ADA Document 13 Filed 09/11/20 Page 15 of 15




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 11, 2020, the undersigned caused a

copy of the foregoing document to be served on all counsel of record via the Court’s CM/ECF

system, pursuant to the Federal Rules of Civil Procedure.

                                                    /s/ Fred I. Williams
                                                    Fred I. Williams




                                                   15
